Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/12/2022 have been fully considered but they are not persuasive. 
	With respect to claim 7, applicant mainly argues that Shah’s URI is not a “node address”. This argument is not persuasive.
	As persons skilled in the art will recognize that a node address is the identification of a host/server or other device in a network, and a Uniform Resource Identifier (URI) is used to identify a resource in a network by name, location, or both. Thus, a node address is simply the address that identifies a node such as a host/server in a network. It is noted that the term “node address” recited in the claim is given its broadest reasonable interpretation in the art. The term “node address” may be associated with URL/URI as disclosed in the following references that are hereby submitted to support the evidence. For example, Morris (US 20100232433 A1) discloses that a node address is formatted as a URL - see 0054. JO (US 20130235774 A1) discloses that URLs/URIs are used as node addresses in a network – see 0063. Park et al. (US 20150193490 A1) discloses indicating a node address by a URI - see 0062 and 0076. 
	In the system of Shah, the web server identifies a content server that hosts the live video stream using a URI in response to the request from the router – see FIG. 2A, box 36, 0028. Thus, the web server indicates an address or a location that identifies the content server providing the live video stream using the URI. In addition, claim 7 lacks to explicitly define what “live stream injection node address” is limited to. The claim does not preclude the interpretation of indicating an address or a location that identifies the content server using the URI of Shah.
	In response to applicant’s argument that Shah does not teach that the request instructs the multicast resource management server to allocate a live stream injection node, the web server identifies a content server that hosts live video stream in response to the request from the router - see FIG. 2A, box 36, 0028. In other words, the request from the router is used to direct the web server identifying a content server that hosts live video stream. Thus, identifying a content server that hosts the live video stream in the Shah reference equates to allocating a live stream injection node of claim 7. 
	In response to applicant’s argument that Shah does not teach the claimed “allocating a live stream injection node address according to an address of a live content source when the multicast resource management server receives the live stream injection request sent by the live service server; and sending a live stream injection response to the live service server, wherein the live stream injection response comprises the live stream injection node address”, Shah discloses that the web server indicates an address or a location that identifies the content server using a URI in response to the request from the router - see FIG. 2A, box 36, 0028; the web server sends a RESPONSE message to the router, wherein the RESPONSE message includes the address or location that identifies the content server, e.g. URI – see 0028-0029. 
	In response to applicant's argument with respect to claim 8 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the response provides both the channel identifier and the multicast IP address, in a way that they are associated with one another…, and a correspondence required to be presented within the response in order for the live service server to learn…” - See page 11, 3rd paragraph in Remarks) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	The claimed language does not require that both the channel identifier and the multicast IP address provided in the multicast resource allocation response as applicant stated. Rather, the claimed language implies that the multicast resource allocation response representing a relationship between the identified channel and the multicast IP address. In this view, Wang discloses sending a response 58 with an IP multicast group IP address available for providing a selected live TV channel in response to a request 56. See 0026. Each TV channel is recognized or identified by a respective identifier, e.g., channel name, number, station…etc. Thus, the multicast IP address included in the response 58 associates with the selected/requested live TV channel identified by a channel identifier. Besides, claim 8 lacks to explicitly define what “a correspondence” is or what it is limited to. Therefore, Wang teaches sending to IPTV server a response 58 which represents a relationship between the identified TV channel and the multicast IP address for multicasting video stream associated with the selected channel in the Wang reference. 
	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found in the Wang reference. Particularly, Wang teaches that the proxy server converts the IPTV unicast video stream from the IPTV server to an IPTV multicast video stream to provide IPTV video stream of the selected video content to a plurality of subscribers using multicast IP addressing scheme so that video content is delivered to subscribers with the guaranteed quality of service and/or without wasted bandwidth in the downstream path. See 0024.
	With respect to claim 11, claim 11 partly recites “…the allocating of a multicast IP address to the channel identifier according to the multicast resource allocation request comprises: allocating N multicast IP addresses to the channel identifier according to the multicast resource allocation request, wherein one multicast resource management server allocates one multicast IP address to the channel identifier” in lines 3-7. (Emphasis added). It is noted that claim 11 lacks to define what “N multicast IP addresses” is limited to. It does not require that two or more multicast IP addresses in claim 11 as applicant asserted. Therefore, the claimed “N multicast IP addresses” is considered to be one or more multicast IP addresses.
	The responses to argument addressed with respect to claim 11 above are also applicable to claims 10 and 12.
	In responses to applicant’s argument that Shah does not teach “sending a live stream injection request to a multicast resource management server to instruct the multicast resource management server to allocate a live stream injection node” and “receiving a live stream injection response sent by the multicast resource management server, wherein the live stream injection response comprises a live stream injection node address” recited in claim 1,  Shah discloses that a router sends a request for a live media stream to a web server, wherein the request is used to direct the web server identifying a content server that hosts live video stream - see box 36 of FIG. 2A and 0028; and the router receives a RESPONSE message from the web server, wherein the RESPONSE message includes the address that identifies the content server, e.g. URI – see 0028-0029. 
	Applicant further argues that the is no authentication in the Wang reference. Examiner respectfully disagrees. Wang teaches a process for delivery of IPTV services begins at step 602 where a subscriber information from the IPTV server associated with a third party IPTV service provider is received at a proxy server in relation to the corresponding subscriber signing up with the third party IPTV service provider as a new customer. See FIG. 6 and 0052.
User authentication must occur before permitting the subscriber to access a highly protected service or resource. In this case, the IPTV server provides the subscriber information associated with the corresponding subscriber who registered with the third party IPTV service provider to the proxy server for accessing IPTV service via proxy server. The subscriber information provided by IPTV server to the proxy server represents the authentication information associated with the subscriber. Thus, user authentication occurs in accordance with providing subscriber information of a registered subscriber to proxy server for access IPTV service in Wang’s teaching. 
 	The responses to argument addressed with respect to claim 8 above are also applicable to claims 2-3 and 9. In addition, Wang teaches that the response 58 represents the relationship between the identified TV channel and the multicast IP address that is sent to the IPTV server in response to the request 56 for multicasting video stream associated with the selected channel. See FIG. 3, 00026-0027. Thus, Wang teaches releasing the correspondence between the channel identifier and the multicast IP address via sending the response 58.
	In response to arguments with respect to claim 4, claim 4 lacks to define what “a first threshold” is limited to, i.e., a specific value/number, or within a specific range. The claimed language does not preclude the interpretation of “when a quality of target client is greater than a first threshold” as at least one client/subscriber. Therefore, the limitation recited in claim 4 is read on communicating to proxy server via the core network in conjunction with a multicast request from a multiple of subscribers, e.g., STBs, included one subscriber that has joined a multicast channel by using the multicast IP address, e.g., customer 1 STB, in view of Wang. See FIGs 3 and 6, 0053.
 	The responses to argument addressed with respect to claim 11 above are also applicable to claim 5.
	In response to argument with respect to claim 6, Wang teaches sending to access network nodes message 64 which represents a relationship between the identified channel and the multicast IP address such that access network nodes further control distributing the multicast video stream associated with the selected channel.
	The responses to argument addressed with respect to claims 1-6 above are also applicable to claims 13-18.
 	Accordingly, the rejections of claims 1-18 are maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah (US 20120173749 A1).
	Regarding claim 7, Shah teaches a multicast implementation method, comprising: 
	receiving a live stream injection request sent by a live service server, wherein the request is used to instruct the multicast resource management server to allocate a live stream injection node (a web server receives a request for a live media stream forwarded by a router, wherein the request is used to direct the web server identifying a content server that hosts live video stream - see box 36 of FIG. 2A and 0028); 
 	allocating a live stream injection node address according to an address of a live content source when a multicast resource management server receives the live stream injection request sent by the live service server (the web server indicates an address that identifies the content server using a URI in response to the request from the router – see FIG. 2A, box 36, 0028); and 
	sending a live stream injection response to the live service server, wherein the live stream injection response comprises the live stream injection node address (the web server sends a RESPONSE message to the router, wherein the RESPONSE message includes the address that identifies the content server, e.g. URI – see 0028-0029).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 20120173749 A1) in view of Wang et al. (US 20120023533 A1).
	Regarding claim 8, Shah lacks to teach the features as claimed. However, Wang teaches receiving a multicast resource allocation request 56 sent by IPTV server, wherein the multicast resource allocation request associated with a requested channel, allocating a multicast IP address to the requested channel according to the multicast resource allocation request, and sending to the IPTV server a multicast resource allocation response 58 embodied a relationship between the requested channel and the multicast IP address. See FIG.3, 0009, and 0026. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shah by receiving a multicast resource allocation request sent by the live service server, wherein the multicast resource allocation request comprises a channel identifier; allocating a multicast IP address to the channel identifier according to the multicast resource allocation request; and sending a multicast resource allocation response to the live service sever, wherein the multicast resource allocation comprises a correspondence between the channel identifier and the multicast IP address as taught by Wang in order to provide IPTV multicast video stream of the selected video content to subscribers using multicast IP addressing scheme so that video content is delivered to subscribers with the guaranteed quality of service and/or without wasted bandwidth in the downstream path.
 	Regarding claim 9, Shah in view of Wang teaches receiving a multicast resource release request sent by the live service server, wherein the multicast resource release request comprises the correspondence between the channel identifier and the multicast IP address; releasing the correspondence between the channel identifier and the multicast IP address; and sending a multicast resource release response to the live service server, wherein the multicast resource release response is used to instruct the live service server that the correspondence between the channel identifier and the multicast IP address has been released (IPTV server sends the request 56 to IPTV proxy requesting for a multicast group IP for the selected channel. In response, the IPTV proxy sends the response 58 with an IP multicast group IP address available for providing the selected channel to IPTV server. That is, the response 58 represents a relationship between the identified TV channel and the multicast IP address for multicasting video stream associated with the selected channel. See Wang: FIG. 3, 0026-0027; Shah: FIGs. 1 and 2A).
	Regarding claim 10, the combination of Shah and Wang teaches that wherein, when there are N multicast resource management servers and N is a positive integer greater than 1 (e.g., web server, MBS  server, and IPTV proxy – see Shah, FIG. 2A; Lin: FIG. 3; see Wang: FIG. 3), the receiving, by the multicast resource management server of a multicast resource allocation request sent by the live service server comprises: receiving N multicast resource allocation requests sent by the live service server, wherein one multicast resource management server receives one multicast resource allocation request (receiving one or more multicast resource allocation requests forwarded by IPTV server to IPTV proxy – see Wang: FIG. 3 and 0026-0028; Shah, FIG. 2A; Lin: FIG. 3).
 	Regarding claim 11, Shah in view of Wang teaches allocating N multicast IP addresses to the channel identifier according to the multicast resource allocation request, wherein one multicast resource management server allocates one multicast IP address to the channel identifier (allocating one or more multicast IP addresses associated with the requested channel, allocating multicast IP address by the IPTV proxy server – see Wang: FIG. 3 and 0026-0028; Shah: FIGs. 1 and 2A).
 	Regarding claim 12, Shah in view of Wang teaches sending N multicast resource allocation responses to the live service server, wherein one multicast resource management server sends only one multicast resource allocation response, and one multicast resource allocation response is used to indicate one multicast IP address allocated by one multicast resource management server to the channel identifier (sending one or more multicast resource allocation responses to the IPTV server by IPTV proxy server, and one multicast resource allocation response indicating multicast IP address allocated by the IPTV proxy to the requested channel – see Wang: FIG. 3 and 0028; see Shah: FIGs. 1 and 2A).
Claims 1-6 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over 
Shah (US 20120173749 A1) in view of Lin et al. (US 20090219850 A1) and further in view of Wang et al. (US 20120023533 A1).
	Regarding claim 1, Shah teaches a multicast implementation method, comprising: 
	sending a live stream injection request to a multicast resource management server to instruct the multicast resource management server to allocate a live stream injection node (forwarding a request to a web server which responses by identifying a content server that hosts the requested video stream - see box 36 of FIG. 2A and 0028); and receiving a live stream injection response sent by the multicast resource management server, wherein the live stream injection response comprises a live stream injection node address (receiving a response comprising an address that identifies the requested live media stream at content server, e.g., a URI, generated by the web server – see 0029).
	Shah further teaches sending a live stream injection instruction to a live stream injection node according to the live stream injection node address (sending a message to content server via router according to the address, e.g., URI – see 0031). Shah lacks to teach that the message carries a multicast IP address and authentication information. Lin discloses sending a message, e.g., MBS authentication request, carrying a multicast IP address and service authentication information to MBS proxy – see FIG. 3 and 0086-0088. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shah by including a message carrying a multicast IP address and authentication information as disclosed by Lin for authentication purposes in multicast service. 
	Shah in view of Lin lacks to teach receiving a stream pushing address from the live stream injection node after authentication; and instructing a live content source to send a live stream in a unicast mode to the live stream injection node according to the stream pushing address, so that the live stream injection node multicasts the live stream using the multicast IP address. However, Wang teaches the features of user authentication in conjunction with providing subscriber information of a registered subscriber by the IPTV server for access IPTV service; receiving a source IP address and a source port associated with a IPTV server via a source message from IPTV server after user authentication; and instructing IPTV server to send video stream of a selected video content to proxy server according the source IP address and the source port via unicast mode, so that the IPTV proxy server multicasts the video stream using the multicast IP address for delivering the IPTV multicast video stream to subscribers. See FIG. 6 and 0052-0053. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shah and Lin by receiving a stream pushing address from the live stream injection node after authentication; and instructing a live content source to send a live stream in a unicast mode to the live stream injection node according to the stream pushing address, so that the live stream injection node multicasts the live stream using the multicast IP address as taught by Wang to improve quality of service and/or bandwidth efficiency in the downstream path in the network. 
	Regarding claim 2, the combination of Shah, Lin and Wang further teaches sending a multicast resource allocation request to the multicast resource management server, wherein the multicast resource allocation request comprises a channel identifier; and receiving a multicast resource allocation response sent by the multicast resource management server, wherein the multicast resource allocation response comprises a correspondence between the channel identifier and the multicast IP address (receiving a multicast resource allocation request 56 sent by IPTV server, wherein the multicast resource allocation request associated with a requested channel, allocating a multicast IP address to the requested channel according to the multicast resource allocation request, and sending a multicast resource allocation response 58 comprising a correspondence between the requested channel and the multicast IP address to the IPTV server. That is, the response 58 represents a relationship between the identified TV channel and the multicast IP address for multicasting video stream associated with the selected channel. See Wang: FIG.3, 0009, and 0026-0027; Shah: FIGs. 1 and 2A; Lin: FIG. 3).
 	Regarding claim 3, the combination of Shah, Lin, and Wang further teaches sending a multicast resource release request to the multicast resource management server, wherein the multicast resource release request comprises the correspondence between the channel identifier and the multicast IP address; and receiving a multicast resource release response sent by the multicast resource management server, wherein the multicast resource release response is used to instruct 2Rimon Ref. No. 5848-00011-US Client Ref. No.: 85207087US04the live service server that the correspondence between the channel identifier and the multicast IP address has been released (IPTV server sends message 56 to IPTV proxy requesting for multicast group IP for the selected channel. In response, the IPTV proxy sends message 58 with an IP multicast group IP address for providing the selected channel to IPTV server. That is, the message 56 represents a relationship between the selected TV channel and the multicast IP address requesting for multicast group IP associated with the selected channel. The message 58 is sent to the IPTV server in response to the message 56 before the IPTV server begins unicasting video stream. See Wang: FIG. 3 and 0026-0028; Shah: FIGs. 1 and 2A).
	Regarding claim 4, the combination of Shah, Lin and Wang further teaches sending the multicast resource allocation request to the multicast resource management server when a quantity of target clients is greater than a first threshold, wherein the target client is a client that has joined, by using the multicast IP address, a multicast channel corresponding to the channel identifier (allocating one or more multicast IP addresses associated with the requested channel, allocating multicast IP address by the IPTV proxy server – see Wang: FIG. 3 and 0026-0028; Shah: FIGs. 1 and 2A).
 	Regarding claim 5, the combination of Shah, Lin and Wang further teaches that wherein when there are N multicast resource management servers and N is a positive integer greater than 1 (e.g., web server and content server in the network – see Shah: 0028 and FIG. 1; proxy server – see Wang: FIG. 3), the sending of a multicast resource allocation request to the multicast resource management server comprising: sending N multicast resource allocation requests to the N multicast resource management servers (receiving one or more multicast resource allocation requests forwarded by IPTV server to IPTV proxy – see Wang: FIG. 3 and 0026-0028; Shah, FIG. 2A; Lin: FIG. 3), wherein one multicast resource management server receives only one multicast resource allocation request, and one multicast resource allocation request is used to instruct one multicast resource management server to allocate one multicast IP address to the channel identifier (allocating one or more multicast IP addresses associated with the requested channel, allocating multicast IP address by the IPTV proxy server – see Wang: FIG. 3 and 0026-0028; Shah: FIGs. 1 and 2A); and receiving N multicast resource allocation responses sent by the N multicast resource management servers, wherein one multicast resource management server sends only one multicast resource allocation response, and one multicast resource allocation response is used to indicate one multicast IP address allocated by one multicast resource management server to the channel identifier (sending one or more multicast resource allocation responses to the IPTV server by IPTV proxy server, and one multicast resource allocation response indicating multicast IP address allocated by the IPTV proxy to the requested channel – see Wang: FIG. 3 and 0028; see Shah: FIGs. 1 and 2A).
 	Regarding claim 6, the combination of Shah, Lin and Wang further teaches sending an instruction message comprising the correspondence between the channel identifier and the multicast IP address to an OTT portal site (sending to access network nodes message 64 which represents a relationship between the identified channel and the multicast IP address such that the access network nodes further control distributing the multicast video stream associated with the selected channel - See Wang: FIG. 3; Shah: FIGs. 1 and 2A; Lin: FIG. 3).
	Regarding claim 13, see rejection of claim 1. 
	Regarding claim 14, see rejection of claim 2.
	Regarding claim 15, see rejection of claim 3.
	Regarding claim 16, see rejection of claim 4.
	Regarding claim 17, see rejection of claim 5. 
	Regarding claim 18, see rejection of claim 6. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC K VU whose telephone number is (571)272-7306. The examiner can normally be reached Monday 8:30-5:00 EST; Thursday and Friday: 10-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGOC K VU/Primary Examiner, Art Unit 2421